Citation Nr: 0600507	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, prostate adenocarcinoma.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to March 
1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2003, November 2003, and April 
2005 rating decisions of  the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

In September 2005, the veteran appeared before the 
undersigned Veterans Law Judge at a hearing at the RO.


FINDINGS OF FACT

1.  Effective the date of claim, October 4, 2002, service 
connection was granted for prostate adenocarcinoma, and a 100 
percent evaluation was assigned. 

2.  Effective December 1, 2003, a 20 percent evaluation was 
assigned for the veteran's residuals, prostate 
adenocarcinoma.

3.  There has not been any local recurrence of a malignant 
neoplasm or metastasis following the 8 to 12 month expiration 
of the radiation life of seeds planted in December 2002, nor 
has the veteran undergone any surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure in connection 
with his prostate cancer since that time

4.  The current disability is manifested by urinary frequency 
about every 2 hours. Once a week, he awakens two or three 
times to urinate.  The was no catheterization or use of pads 
or diapers.

5.  The veteran has Level I hearing loss in the right ear.

6.  The veteran has Level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals, prostate adenocarcinoma, for the period 
commencing on December 1, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.115, Diagnostic Code 7528 (2005).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are November 2002 and November 2003 letter that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in October 2002.   Thereafter, the 
RO provided notice in November 2002 and November 2003.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Frank M. Tejada Outpatient Center; 
Cancer Therapy and Research Center; Ricardo Hernandez, M.D.; 
Bradley Prestige, M.D.; and George Vessat, M.D.; and VA 
examination reports dated in February 2004 and December 2004.  

Further VA examination is not necessary because the most 
recent examination report of record are sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Laws and Regulations

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

II. Analysis

Residuals, Prostate Adenocarcinoma
In November 2002, the veteran underwent brachytherapy with 
seed implantation for treatment of prostate cancer.  The 
veteran was originally denied service connection for 
adenocarcinoma of the prostate, in April 2003.  The veteran 
appealed the April 2003 rating decision.  In November 2003, 
the RO revisited the matter and held that service connection 
for adenocarcinoma of the prostate was warranted with an 
evaluation of 100 percent effective from the date of claim.  
A noncompensable evaluation was assigned from April 1, 2003.  
The veteran appealed the noncompensable disability 
evaluation.  

In April 2005, the RO revisited the matter and held that 
entitlement to a 100 percent evaluation for prostate cancer 
was extended until December 1, 2003. The RO held that a 100 
percent disability rating was warranted until December 1, 
2003, due to active treatment of the malignancy; the seeds 
implanted in the prostate released radiation for 
approximately one year.  Thereafter, effective December 1, 
2003, the veteran was entitled to a 20 percent disability 
evaluation for residuals, prostate adenocarcinoma.  The RO 
held that a 20 percent disability evaluation was warranted 
for residuals of the cancer manifested by the urinary 
frequency.  The RO also held that service connection was 
warranted for erectile dysfunction and that the veteran was 
entitled to special monthly compensation based on the loss of 
use of a creative organ.  

In November 2004, the veteran asserted that he had slight to 
moderate bowel and bladder dysfunction and complete sexual 
dysfunction.  

In February 2004, the veteran was scheduled for a VA 
examination.  The veteran had no nocturia or incontinence.  
He did pass urine every two hours, during daytime.  He had 
some urgency, but he did not soil his clothes.  The veteran 
had no recurrent urinary tract infection; kidney or bladder 
stones; or nephritis.  The date of the veteran's last 
treatment was the brachytherapy, performed in November 2002.  
The veteran had not undergone any invasive or non-invasive 
procedures in the past year, to include catherizations, 
dilatations, drainage procedures, diet therapy, or 
medications.  The veteran's condition did not affect his 
work, but it did affect his personal life because he was 
unable to have intercourse.  The veteran did have mild 
hypertension, which was controlled with medication.  The sole 
residual of the veteran's genitourinary disease and treatment 
was impotency.  The veteran was diagnosed as having status 
post brachytherapy for cancer of the prostate.  The veteran 
had two bowel movements a day, which were well controlled.  
There had been no fecal incontinence since the brachytherapy.  

In September 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.  He testified that 
his situation was not uncontrollable, but that he had two to 
three bowel movements in the morning.  He stated that, once a 
week, he would awaken two or three times a night in order to 
urinate.  

The veteran's prostate disability has been rated pursuant to 
the criteria of Diagnostic Code 7528.  Diagnostic Code 7528 
contemplates malignant neoplasms of the genitourinary system 
and provides for a 100 percent rating.  It also provides that 
following the cessation of surgical, X- ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals such as voiding dysfunction or renal 
dysfunction, whichever is predominant.

As noted, Diagnostic Code 7528 provides for a mandatory VA 
examination at the end of six months following the cessation 
of treatment.  Here, seeds were implanted in November 2002, 
and the VA examination was conducted in February 2004, more 
than one year after the 8 to 12 month radiation life of the 
seeds.  The February 2004 examination noted urinary frequency 
every two hours.  The veteran denied any nocturia or 
incontinence.  There was no evidence of a metastasis, self-
catheterization, use of pads, renal impairment or 
incontinence.  The sole residual of the veteran's 
genitourinary disease and treatment was impotency.  A 100 
percent disability rating was warranted until December 1, 
2003, due to active treatment of the malignancy; the seeds 
implanted in the prostate released radiation for 
approximately one year.  Subsequently, the veteran was 
entitled to a 20 percent disability evaluation for the 
residuals.  Under these circumstances, improvement was shown 
and the reduction was appropriate.

The 100 percent rating was in effect from October 4, 2002, to 
December 1, 2003, less than 5 years.  Therefore, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply, and reexamination 
disclosing improvement will warrant a rating reduction.  38 
C.F.R. § 3.344(c).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. If the diagnostic code refers to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.

Malignant new growths of any specified part of the 
genitourinary system warrant a 100 percent evaluation with 
continuance for six months following the cessation of 
treatment.  See 38 C.F.R. § 4.115b, DC 7528.  The rating 
schedule provides that when there has been no local 
reoccurrence or metastasis, residuals of malignant neoplasms 
of the genitourinary system are to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Only the predominant area of dysfunction is to be considered 
for rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  See 38 C.F.R. §§ 4.14, 4.115a 
(2005).

There are numerous provisions of 38 C.F.R. § 4.115 which 
relate to renal or voiding dysfunction.  In general, under 
renal dysfunction, a noncompensable rating is assignable when 
there is albumin and casts with history of acute nephritis, 
or hypertension which is noncompensable under Diagnostic Code 
7101; higher ratings from 30 to 100 percent are assignable.  
Specifically, when there is albumin constant or recurring 
with hyaline and granular casts or red blood cells; or 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101 warrants a 30 percent 
rating.  Constant albuminuria with some edema; or definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101 warrants a 60 
percent rating.  Persistent edema and albuminuria with a 
blood urea nitrogen (BUN) value of 40 to 80 mg% or more; or, 
creatinine or 4 to 8mg% or more; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
limitation of exertion warrants an 80 percent rating.  Renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular 
warrants a 100 percent rating.

Pursuant to the criteria for voiding dysfunction, disorders 
are rated as to the particular condition as urine leakage, 
frequency, or obstructed voiding.  In this regard, the 
maximum evaluation of 60 percent is warranted for continual 
urine leakage requiring the wearing of absorbent materials, 
which must be changed more than 4 times a day.  Requiring the 
wearing of absorbent material, which must be changed 2 to 4 
times per day, warrants a 40 percent rating.  Requiring the 
wearing of absorbent material which must be changed less than 
2 times per day warrants a 20 percent rating.

The schedule also provides for rating disability based on 
urinary frequency, obstructed voiding and urinary tract 
infection.  Daytime voiding interval less than one hour; or, 
awakening to void five or more times per night warrants a 40 
percent rating.  Daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night 
warrants a 20 percent rating.  Daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night warrants a 10 percent rating.  See 38 C.F.R. § 
4.115b.

The schedule also provides for rating disability on the basis 
of obstructed voiding: Urinary retention requiring 
intermittent or continues catheterization warrants a maximum 
rating of 30 percent rating.  Additional ratings for 
obstructed voiding are rated 10 percent or lower and not 
applicable in this case as the veteran is already rated as 20 
percent disabling.  The schedule also provides for rating 
disability of urinary tract infection.  A maximum rating of 
30 percent is warranted for recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
time per year), and/or requiring continuous intensive 
management.  An additional rating for urinary tract infection 
is rated at 10 percent and not applicable in this case as the 
veteran is already rated as 20 percent disabling.

For the period commencing on December 1, 2003, the Board 
finds that apart from sexual impotence, for which the veteran 
has already been awarded special monthly compensation, the 
only disabling symptom related to his service-connected 
prostate cancer is urinary frequency, for which he has been 
awarded a rating of 20 percent provided by the schedule.  The 
evidence does not warrant assignment of a rating higher than 
20 percent in that the veteran does not exhibit a daytime 
voiding interval of less than one hour, or awaken to void 
five or more times per night.

His prostate cancer residuals are not demonstrated by the 
medical evidence to be manifested by persistent edema and 
albuminuria, lethargy, weakness, anorexia, weight loss, or 
limitation of exertion.  There was also no evidence shown on 
VA medical examination in February 2004 that the veteran 
experienced markedly decreased function of his kidneys or 
other organs, or that he required regular dialysis treatment.  
He also does not need the use of absorbent materials.  
Therefore, rating the veteran's genitourinary disability 
under the criteria for renal or voiding dysfunction is not 
warranted.  The Board finds that the preponderance of the 
evidence does not support an evaluation in excess of 20 
percent for the residuals, prostate adenocarcinoma.  In view 
of the above discussion, the Board concludes that the 20 
percent evaluation currently assigned for the veteran's 
prostate cancer for the period commencing on December 1, 
2003, adequately compensates him for his demonstrated degree 
of impairment due to urinary frequency.  The appeal is 
therefore denied.

Hearing Loss
The veteran was originally granted service connection for 
bilateral hearing loss in April 2003.  His service-connected 
disability was evaluated as noncompensable.  The veteran has 
perfected an appeal, with respect to the disability 
evaluation.

The veteran submitted into the record a September 2003 
private audiological examination wherein he was diagnosed as 
having mild to moderate high frequency "noise notch" 
sensorineural hearing loss.  At that time, the veteran had 
excellent audiological discrimination.  In October 2003, the 
veteran failed to report for a VA audiological examination.  

The veteran was rescheduled for VA examination in December 
2004.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
10
5
45
55
LEFT
----
0
10
45
50

Average puretone thresholds were 29 in the right ear and 26 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 98 
percent in the left ear.  

In September 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.  He testified that 
his hearing loss disability had not worsened.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The Board notes that the veteran underwent a private 
audiological examination in September 2003; this examination 
is inadequate for rating purposes because it did not indicate 
that the examiner was a state-licensed audiologist, and that 
controlled speech discrimination testing was conducted in 
accordance with the Maryland CNC.  Additionally, pure tone 
thresholds were identified graphically rather than 
numerically.  The Board finds that the December 2004 VA 
examination is the only audiological examination conducted in 
accordance with 38 C.F.R. § 4.85(a).

The December 2004 audiometric evaluation shows that the 
veteran had an average pure tone threshold of 29 decibels in 
the right ear with speech discrimination of 98 percent 
correct.  He had an average pure tone threshold of 26 
decibels in the left ear with speech discrimination of 98 
percent correct.  The only possible interpretation of this 
examination under the regulation is that the veteran's 
hearing loss is at level I in both ears; therefore, a 
compensable rating is not warranted.  38 C.F.R. § 4.85, Code 
6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86, but the results of the December 
2004 audiometric examination clearly show that these 
provisions are not applicable in this case.  It is also noted 
that there is no other pertinent medical evidence of record 
which would entitle the veteran to a compensable rating for 
bilateral hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  The Board acknowledges the veteran's contentions that 
he experiences difficulties understanding speech, unless he 
is facing the speaker.  His statements alone, however, do not 
establish a higher rating for bilateral hearing loss.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
bilateral hearing loss does not rise to the level required 
for the assignment of a compensable evaluation.  In view of 
the evidence of record, the provisions of 38 C.F.R. §§ 4.3 
and 4.7 are not for application.  His claim in this regard, 
therefore, must be denied.


ORDER

An increased rating in excess of 20 percent for prostate 
cancer, for the period commencing on December 1, 2003, is 
denied.

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


